937 F.2d 602Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne L. DAVIS, Plaintiff-Appellant,v.STONE CONTAINER CORPORATION, Defendant-Appellee.
No. 91-1528.
United States Court of Appeals, Fourth Circuit.
Submitted June 17, 1991.Decided July 16, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-89-753-R)
Wayne L. Davis, appellant pro se.
Paul Michael Thompson, Marquerite Rice Ruby, Hunton & Williams, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Wayne L. Davis appeals from the district court's order that Fed.R.App.P. 38 sanctions of $1,000 in attorneys' fees and $20 in double costs were appropriate in connection with Davis' frivolous appeal of this wrongful termination action.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion.  Accordingly, we affirm the district court.*   Davis v. Stone Container CA-89-753-R (E.D.Va. Apr. 22, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This court issued an order on January 28, 1991, directing that the district court inquire into the appropriate amount of sanctions